CROCKETT, Justice
(dissenting):
Just as real property is presumed to belong to the person who holds title, the money in a bank account is presumed to belong to the person in whose name it stands;1 and for several reasons, including the fact that such a document or record of title represents to the world what the ownership is, the law regards them as having considerable sanctity, and they are not to be lightly disturbed.
Of course, it is not to be doubted that in exigent circumstances where by reason of fraud, mutual mistake of fact or for some other consideration of that character, equity and good conscience and the ends of justice require, other ownership may be recognized. However, it is obvious that if such ownership can be kept secret in the minds of the parties dealing with and seeking to protect the property, the door is open to duplicity and chicanery. For this reason the rule is well established that such reformation can be made only upon clear, convincing and persuasive evidence.2 Specifically with respect to bank accounts, this Court has repeatedly held that the rights therein will be presumed to be as stated unless it is shown by clear and convincing evidence that the parties intended otherwise.3 No less a standard of proof should be required when a bank account in a husband’s name alone is claimed to be the sole property of the wife.
The defendant John S. Peterson and his present wife have it in their power to engage in deception and collusion to cheat his children by his prior marriage of their right to support money. Great caution should be observed to circumvent any such purpose. It also should be said that their testimony should be scrutinized with great caution because of their own self-interest;4 and it should be realized that the plaintiff was at a disadvantage to ferret out and refute claims that they made as to their private arrangements as to this bank account. It is not indicated that the trial judge took into consideration the matters I have just discussed; nor did he indicate that the finding that the money did not in fact belong to defendant John S. Peterson was made on clear and convincing evidence.
For the reason above stated, I do not believe that the judgment vacating the garnishment rests upon a sound foundation and would reverse it.

. First National Bank of Portland v. Connolly, 172 Or. 434, 138 P.2d 613 (1943); Taliaferro v. Reirdon, 186 Okl. 607, 99 P.2d 500; 9 C.J.S. Banks and Banking, §§ 285 and 327.


. Child v. Child, 8 Utah 2d 261, 332 P.2d 981 (1958); Northcrest, Inc. v. Walker Bank & Trust Co., 122 Utah 268, 248 P.2d 692 (1952); Greener v. Greener, 116 Utah 571, 212 P.2d 194 (1949).


. See Beehive State Bank v. Rosquist, 21 Utah 2d 17, 439 P.2d 468 (1968) and cases cited therein.


. Jensen v. Logan City, 96 Utah 522, 88 P.2d 459 (1939); Moore v. Prudential Insurance Company of America, 26 Utah 2d 430, 491 P.2d 227 (1971).